Citation Nr: 1110695	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a gastric ulcer.

2.  Entitlement to service connection for a cardiac disorder, to include coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1994 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. which, in pertinent part, granted service connection for a gastric ulcer and assigned an initial noncompensable rating, effective August 1, 2003.  The rating decision also denied her claim for service connection for chest pain.

The Winston-Salem, North Carolina RO currently has jurisdiction.

A July 2005 Decision Review Officer (DRO) decision increased the initial rating for a gastric ulcer to 10 percent, effective August 1, 2003.

The Board remanded the instant matters in March 2009.



FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's gastric ulcers have been manifested by complaints of nausea, heartburn and chest or epigastric pain; without anemia, weight loss, dysphagia, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year or symptoms productive of severe impairment of health.

2.  The Veteran does not have a current cardiac disability or disease.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for gastric ulcers have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.27, 4.114, Diagnostic Codes (DCs) 7304, 7346 (2010).

2.  The criteria for entitlement to service connection for a cardiac disorder, to include coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A.              § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for a higher initial rating for gastric ulcers arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased initial rating for gastric ulcers.

The Veteran was provided with VCAA notice with regard to her claim for service connection for a cardiac disability by way of an August 2009 letter.  This letter informed her of what evidence VA would obtain, of what evidence she was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter informed her that she should submit any information relevant to her claims.  The timing deficiency with regard to the August 2009 letter was cured by the readjudication of the claim in a July 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
   
The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the August 2009 letter, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the August 2009 letter was cured by the readjudication of the claim in a July 2010 SSOC.  Id.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of her claims.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) and various private treatment records have been obtained.  She has been afforded several VA cardiac and gastrointestinal examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that she disagrees with the rating assigned for her gastrointestinal disorders, she has not indicated that her symptoms have worsened since her last VA examinations.  

The Veteran has not completed additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

In March 2009, the Board remanded the instant matters to allow proper VCAA notice to be provided and for a VA examination to be conducted to determine the etiology of the Veteran's claimed chest pain.  A VA gastrointestinal examination was to be conducted to determine the current severity of the Veteran's gastric ulcer.  Such notice was provided in an August 2009 letter and a VA examinations were conducted.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor her representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

A 10 percent rating is assigned for a gastric ulcer with a mild disability with recurring symptoms once or twice a year.  A 20 percent rating is assigned for a moderate gastric ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe gastric ulcer that is less than severe but that causes impairment of health manifested by anemia and weight loss, or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, DC 7304.

A 60 percent rating is assigned when there is a severe gastric ulcer manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

A 10 percent rating for a hiatal hernia is warranted for two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Gastric Ulcer Claim

This disability is currently rated by analogy under the diagnostic codes for gastric ulcer and a hiatal hernia.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

An October 2003 VA examination reflects the Veteran's reports of daily nausea and heartburn, which were worse on an empty stomach.  The ingestion of spicy foods caused aggravation of her heartburn and epigastric pain.  Her appetite was intermittent and she had lost about 10 pounds over the last three months.  Some relief was experienced by regularly using Prevacid and Maalox as needed.  On examination there were positive bowel sounds and a soft, "positive" tenderness in the epigastric and left upper quadrant without rebound or guarding.  Examination was negative for palpated masses or hepatomegaly.  She weighed 150 pounds.

An October 2003 VA gynecological examination revealed a soft, nontender abdomen that was not distended.  No masses were palpable and bowel sounds were normoactive.  Diagnoses included gastroesophageal reflux disease (GERD) and a gastric ulcer treated with medications.

An April 2005 VA treatment note shows the Veteran reported a recent episode of bloody stools.

A May 2005 VA gastrointestinal examination reflects the Veteran's complaints of epigastric burning, nausea, chest burning, acid regurgitation to the throat and vomiting.  She used omeprazole without relief.  Black or bloody stools or weight loss were denied.  A weight of 160 pounds was noted.  An impression of probable GERD and a questionable gastric ulcer were made.

A June 2005 Tricare gastroenterology treatment note indicates that an upper gastrointestinal series and a barium enema were negative.  An ural breath test (UBT) revealed H. pylori.

Complaints of reflux were noted in a July 2006 VA treatment note.

An October 2007 VA treatment note reflects the Veteran's denials of abdominal pain, melena (black stools), hematochezia (red stools), hematemesis (vomiting of blood), diarrhea or constipation.  Physical examination revealed a flat, soft, nontender and non-distended abdomen.  Her weight was 174.61 pounds.   

The Veteran denied unintentional weight loss, difficulty swallowing, nausea, vomiting, diarrhea, constipation, melena or hematochezia in a February 2008 VA treatment note.  Physical examination revealed a soft, nontender and non-distended abdomen.  There were good bowel sounds in all four quadrants.  Examination was negative for hepatosplenomegaly.  She weighed 187.4 pounds.

A May 2009 VA abdominal X-ray revealed a normal intestinal gas pattern without enlarged organs, abnormal calcifications or active abdominal processes.

A June 2009 VA colonoscopy revealed a sessile, non-bleeding polyp in the transverse colon and mild external hemorrhoids.

An October 2009 private esophagogastroduodenoscopy (EGD) showed diffuse gastritis and hiatus hernia.  Final diagnoses included a diffuse gastritis and a hiatus hernia.

A January 2010 VA examination reflects the Veteran's complaints of slight dysphagia (difficulty swallowing) and daily chronic burning in the epigastrium and the chest despite regularly using Prevacid.  She had been given a second medication by her private physician that she alternates.  Nausea, vomiting, hematemesis, melena, weight loss, anemia--despite passing small amount of blood occasionally-- and incapacitating symptoms were denied.  A colonoscopy performed in June 2009 was negative except for some small external hemorrhoids and an upper endoscope was also negative.  

Physical examination revealed a firm abdomen with normal bowel sounds but was negative for surgical scars, hernias or enlargement of the liver or spleen.  Laboratory studies revealed a complete blood count and normal liver function.  Following this examination, a diagnosis of GERD "as likely as not" was made.

A February 2010 addendum to the January 2010 VA examination noted that a review of the Veteran's claims file had been conducted.  A June 2005 clinic report noted a negative upper endoscopy and colonoscopy and she was treated for epigastric pain.  A 2008 gastroenterologist disclosed gastritis in the stomach and lower esophagus.  There were no complications of GERD in the way of strictures, asthma or recurrent pneumonia.  The findings of gastritis had been ascribed to the use of ibuprofen and other stomach irritants.  A diagnosis of GERD was made.

A June 2010 VA examination noted that the Veteran has had gastrointestinal complaints for many years including epigastric pain and chest pain.  Recent examinations have revealed only minor gastritis and she has displayed a reasonable response to treatment for GERD.  Colonoscopies have been negative except for one small polyp.  A January 2005 upper gastrointestinal series and colon examination were negative.  Outside examinations conducted in 2007 revealed no evidence of gastrointestinal disease.  The Veteran's diagnoses of GERD, irritable bowel syndrome (IBS) and non-ulcer dyspepsia were more likely than not the correct diagnoses.

Throughout the course of this appeal, the Veteran's gastric ulcers have been manifested by complaints of nausea, heartburn and chest or epigastric pain.  A rating in excess of 10 percent for gastric ulcers requires recurring episodes of severe symptoms two or three times per year averaging 10 days in duration or continuous moderate manifestations.  The Veteran's symptoms, as documented in the clinical evidence, are continuous and moderate; hence a 20 percent rating is warranted.  38 C.F.R. § 4.114, DC 7304.

A rating in excess of 20 percent requires impairment of health manifested by anemia and weight loss or current incapacitating episodes averaging 10 days in duration at least four or more times per year under the diagnostic code for gastric ulcers.  The clinical evidence is negative for such incapacitating episodes and the Veteran has not alleged to have suffered such episodes.  Anemia has been consistently denied and laboratory testing conducted in January 2010 was negative for such findings.  The clinical evidence establishes that the Veteran gained more than 35 pounds during the course of the appeal.  A rating in excess of 20 percent therefore cannot be granted under this diagnostic code.  Id.; See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that where rating criteria are conjunctive, each element of the criteria is needed to meet the requirements for the specified rating).

Under the diagnostic code for hiatal hernias, a rating in excess of 20 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal, arm or shoulder pain productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  The clinical evidence has been negative of dysphagia and the Veteran has not reported such symptoms.  Regurgitation or vomiting has been denied with the exception of a May 2005 report of acid regurgitation into the throat.  The record is also negative for evidence that this condition is productive of considerable impairment of the Veteran's health.  Although the evidence documents the Veteran's complaints of pyrosis, dysphagia and regurgitation must also be demonstrated.  A rating in excess of 20 percent therefore cannot be granted under this diagnostic code.  Id.; See Camacho, supra.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's gastrointestinal disorder is manifested by constant moderate symptoms as detailed above.  These symptoms are contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

A November 2005 rating decision granted TDIU benefits, effective October 20, 2005.  The Board must therefore consider whether an award of TDIU is appropriate prior to October 2005.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of a service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).   Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

An October 2006 VA treatment note from Dr. J. G. indicated that the Veteran was chronically depressed and experienced chronic intractable pain.  She has undergone extensive interventional pain management with "boardline" success.  The provider did not think that the Veteran will significantly improve unless she received intensive and continual psychiatric therapy; these emotional pain symptoms were difficult to separate from complaints of physical pain.  Additional interventional pain therapies will not be "high yield" as she will require follow-up for her recently implanted second spinal cord stimulator and mediation management will be the mainstay of treating her nocioceptive pain condition.  She remained "very fragile" and any additional stressors (i.e., marital separation, injuries to her children, financial hardship) would be catastrophic to her well-being.

An October 2006 VA opinion from Dr. J. G. indicates that the Veteran was totally disabled and unable to work in any occupation.  The basis of this opinion was the findings from an October 2006 examination.

The Veteran was awarded SSA benefits on the basis of an acquired psychiatric disorder and a back disorder in a February 2007 decision.

A grant of TDIU prior to the October 2005 on the basis of the Veteran's service-connected gastric ulcer is not warranted.  The May 2005, VA examination report shows that the Veteran was in a work study program "without limitations."  During VA treatment in July 2005, she was reportedly making progress towards a college degree with two years remaining.  There is no evidence of unemployability prior to October 2005.  Hence a TDIU prior to that date is not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arteriosclerosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cardiac Disorder 

A March 1994 service entrance examination was negative for any relevant abnormalities and the Veteran denied pain or pressure in the chest in an accompanying entrance Report of Medical History (RMH).  A July 1998 chest X-ray was normal and her heart was normal in a December 1998 chest X-ray.  Complaints of pain or pressure in the chest were noted in a February 1999 RMH.  A normal cardiomediastinal silhouette was found in a February 1999 chest X-ray.

In April 1999, complaints of chest pressure like-pain for the past three months and occasional radiation of pain down the left arm were noted.  The Veteran was noted to be a nonsmoker and she was not overweight.  She reported a family history of heart disease as her brother had his first myocardial infarction at age 23.  Physical examination revealed a regular heart rate and rhythm without murmurs or gallops.  An accompanying electrocardiograph (EKG) found normal sinus rhythm.  An assessment of chest pain of questionable etiology, rule-out paroxysmal supraventricular tachycardia (PSVT), was made.  An April 1999 chest X-ray was normal.  The Veteran wore a Holter monitor in April 1999, which detected no major episodes.

A February 2002 RMH reflects the Veteran's reports of pain or pressure in her chest.  A February 2003 Medical Board report detailed the Veteran's lumbar spine disability but was negative for complaints, findings or diagnoses related to a cardiac disorder.  Worsening chest pain was noted in March 2003.  Complaints of constant epigastric and lower chest pain were reported in April 2003.

The Veteran denied chest pain during VA treatment in April 2005.  The Veteran's heart was noted to have a regular rate and rhythm without murmurs, gallops or rubs.

An April 2005 private chest X-ray showed that the anterior-posterior (AP) diameter of the chest was slightly narrow.

The Veteran reported chest pain, dizziness and left arm tingling during VA treatment in October 2007.  Assessments of dizziness, chest pain and left upper extremity paresthesias were made.

An October 2007 VA carotid ultrasound study found the internal carotid artery (ICA) and bifurcation to be within normal limits, bilaterally.  Antegrade flow was noted in the vertebral artery bilaterally.  An October 2007 chest X-ray revealed a normal heart size.

A February 2009 VA chest X-ray revealed that the heart was not enlarged and that there was no active chest process.

A January 2010 VA examination reflects the Veteran's reports chest pain for several years.  This symptom occurred one day a month for several hours, during which there was an awareness of strong heart beats.  She experienced dull achiness and an occasional sharp discomfort in the mid-sternal without radiation.  There was no associated shortness of breath, dizziness or syncope and was not related to exercise or any particular activity.  

She reported that a Holter monitor and EKG test during service were negative.  She was not a smoker, did not have cholesterol problems and exercised regularly.  An electrocardiogram and chest X-rays were normal.  Physical examination revealed a regular heart rhythm, including normal first and second sounds, without chest wall tenderness.  Carotid pulses were normal and radial pulses were full.  Following this examination, a diagnosis of chest pain with palpitations more likely due to anxiety was made.

A February 2010 addendum to the January 2010 VA examination noted that the examiner had reviewed the Veteran's claims file.  The examiner noted the complaint of chest pain in 1999, but observed that a subsequent Holter monitor, physical examination and EKGs were all normal and that the pain was ascribed to gallbladder disease and GERD.  The examiner also observed that a May 2009 VA EKG and a VA chest X-ray were normal.  A diagnosis of atypical chest pain was made.  The examiner opined that it was more likely than not that the Veteran's chest pain was due to GERD, which was well known to cause chest pain.

A June 2010 VA cardiac examination reflects the Veteran's reports of atypical chest pain that had occurred once a month since service.  This chest pain was atypical as it was not exertional, not associated with electrocardiographic changes and did not radiate in the distribution of cardiac pain.  She had never been diagnosed with a heart condition and EKGs as recent as June 2009 were normal as were chest X-rays as recent as February 2009.  Echocardiograms had shown normal left ventricular function.  Mildly reduced systolic right ventricular function was mentioned in 2007 but the Veteran has had no evidence of pulmonary disease (i.e., pulmonary hypertension), which would be a cause for this change.  She was diagnosed with IBS in 2009, with can cause problems with constipation and abdominal pain.  She had no significant risk factors for coronary disease, although she reported a brother with some sort of heart condition.  She regularly exercised without restrictions, and had not been diagnosed as having a heart condition by any of her physicians.  The examiner concluded that it was; therefore, unlikely that coronary artery disease or another heart condition was the cause for her chest discomfort.  An exercise test would be unlikely to yield useful information as the Veteran exercised on a treadmill for 30 minutes without difficulty, there was not a strong indication for further cardiac tests due to a low suspicion of likelihood of coronary disease and there were other explanations for chest pain such as GERD and an anxiety disorder.  The diagnosis of atypical chest pain was more likely than not the correct diagnosis.  

Although the Veteran has complained of generalized chest pain throughout the course of this appeal, these symptoms have been attributed to the already service connected GERD and not to a heart disease or cardiac disorder.  No medical professional has found that the Veteran has a cardiac disorder or disability.  While the Veteran is competent to report her symptoms, it would require medical expertise to attribute those symptoms to a cardiac disorder.  As the record in this case demonstrates, such a disorder is demonstrated by specific diagnostic testing as interpreted by medical professionals.

There is no competent medical evidence of a current cardiac disability.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
As the evidence is against finding a nexus between a cardiac disorder and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to an initial rating of 20 percent for gastric ulcers is granted.

Entitlement to service connection for a cardiac disease, to include coronary artery disease, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


